AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

Eastern District of Tennessee

United States of America

 

 

Vv. )
) CaseNo, 2:19-Ms- 1% SEALED
TRAVIS MICKENZIE REED ,
) RECEIVED BY; MAY
) DATE; _G. Ae. ora Aroo
Defendant ———___——___ TIME —ee
U.S. MARSHAL E/TN
ARREST WARRANT GREENEVILLE, TN
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | TRAVIS MICKENZIE REED >
who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment C1 Superseding Indictment Ol Information © Superseding Information wm Complaint
1 Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice ( Order of the Court

This offense is briefly described as follows:

21 U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(A) Possession with intent to distribute methampetamine

18 U.S.C. § 924 (c)(1)(A) Possession of a firearm in furtherance of a drug trafficking offense

Date: oansi2019 QA [0726 ane (Ne gtr. (Ow

be Issuing officer icer’s signature
City and state: _ GREENEVILLE, TENNESSEE Clifton L. cker, U.S, Magistiele Grobe.

Printed name and title

 

 

Return

This warrant was received on (date) G/ 2g UG , and the person was arrested on (date) G Li Lee [1 4
at (city and state) DD pipe € Ty TAN .
mee 7

Date: 6(21UG DEE so. Mile

Arresting officer’s signature

 

Va atniw 9. elle TKO

Printed name and title

 

ro Ceol 1 Sih BORIEMICLC Document é "ied 09/0249 ~Paye tof 17PagelD #: 9

 
